Citation Nr: 18100256
Decision Date: 04/02/18	Archive Date: 04/02/18

DOCKET NO. 10-37 416
DATE:	April 2, 2018
ISSUES DECIDED:	0	ISSUES REMANDED:	1
 
REMANDED ISSUE
The claim of entitlement to an evaluation in excess of 10 percent for left shoulder impingement syndrome from July 27, 2009, to April 1, 2017, and in excess of 20 percent thereafter is remanded for additional development.
The Veteran had honorable active duty service with the United States Army from January 1984 to January 1988 and August 1989 to October 1994, including service in the Gulf War.
This matter is before the Board of Veterans Appeals (Board) on appeal from a January 2010 rating decision from a Department of Veterans Affairs (VA) Regional Office (RO) that, in relevant part, continued the Veterans initial evaluation of 10 percent for service-connected left shoulder impingement syndrome.  The Veteran filed a Notice of Disagreement in March 2010.  A Statement of the Case was issued in August 2010.  The Veteran filed his Substantive Appeal in August 2010.
In March 2011, the Veteran testified before the Board in a videoconference hearing before a Veterans Law Judge (VLJ).  A transcript of those proceedings has been associated with the record.  In January 2018, the Veteran was notified that the VLJ who presided over his hearing was no longer employed by the Board.  The Veteran was offered a second hearing before a new VLJ, but he did not respond to the notice within 30 days.  As such, the Board finds that the Veteran waived his right to a second hearing.
This appeal has a long procedural history.  Most recently, in August 2017, the Board remanded this issue for an examination to comply with December 2016 remand instructions.  A new VA examination was ordered to comply with Correia v. McDonald, 28 Vet. App. 158 (2016).  
In a January 2018 statement, the Veteran reported that his left shoulder pain had increased, and his range of motion decreased since the previous VA examination.  The Veteran reported range of motion approximately half of what was previously measured in the examination.  While the Veteran did not report the source of these ranges of motion, he is certainly competent to attest to worsening of observable symptomatology associated with his disability.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a two year period between the last VA examination and the Veterans contention that the pertinent disability had increased in severity).  In the present case, the Veteran has specifically asserted that his condition has worsened since this examination.  As such, a new VA examination is warranted to more accurately assess the severity of the Veterans left shoulder disability.
 
The matter is REMANDED for the following action:
1. Contact the Veteran and his representative in order to identify any outstanding non-VA treatment records regarding the issues on appeal.  If non-VA providers are identified, obtain releases for those records.  Make all reasonable attempts to obtain the non-VA treatment records and associate them with the claims file.  If such records cannot be obtained, inform the Veteran and his representative, and afford an opportunity for him to provide these outstanding records.
2. Obtain any relevant, outstanding VA treatment records that are not already associated with the claims file.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e).  All attempts to contact the Veteran should be documented in the record.
3. Once the aforementioned development is complete, schedule the Veteran for a VA examination, with an examiner of sufficient expertise, to assess the nature and severity of his left shoulder disability.  A complete copy of the claims file must be made available to the examiner, including a copy of this remand.  The examiner should take a history from the Veteran, including a lay assessment of the severity of his symptoms before and after repetitive use, as well as during flare ups.  The examiner should respond to the following:
(a.) Describe the current nature and severity of the Veterans left shoulder disability.
(b.) Assess both active and passive range of motion, as well as range of motion on weight-bearing and non-weight bearing.  These ranges of motion must also be assessed for the Veterans right shoulder.  If possible, estimate range of motion after repetitive use and during flare ups based upon observations in the examination and the Veterans lay reports of symptoms.
(c.) Discuss the functional limitation, if any, of the Veterans left shoulder disability with consideration of the Veterans lay statements regarding his experienced limitations due to symptomatology.  
(d.) If possible, provide a retrospective opinion regarding limitations due to repetitive use and flare ups based on the Veterans lay statements of experienced symptomatology.  
The examination report should specifically state that a review of the record was conducted.  The examiner should provide a complete rationale for all opinions provided.  If an opinion cannot be provided without to resorting to mere speculation, the examiner should identify all medical and lay evidence considered in this conclusion, fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.
4. Following completion of the foregoing, the AOJ should review the record and readjudicate the claim on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.
 
 
B. MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	H. Fisher, Associate Counsel

